Appeal by the defendant from three judgments of the Supreme Court, Nassau County (Kase, J), rendered September 25, 2009, convicting him of robbery in the first degree and burglary in the second degree under indictment No. 261N/09, burglary in the second degree under indictment No. 295N/09, and burglary in the second degree under superior court information No. 1120N/09, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Dillon, J.P., Balkin, Chambers and Sgroi, JJ., concur.